Citation Nr: 0325513	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  03-02 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for recognition as a former prisoner of war (POW) for 
VA purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1943 to October 
1945.

In a September 1996 decision, the Board of Veterans' Appeals 
(Board) determined that the veteran's period of forcible 
detention or internment in Switzerland from September 1944 to 
approximately February 1945 was not under circumstances 
comparable to those under which persons generally have been 
forcibly detained or interned by enemy governments during 
periods of war.

In 2002, the veteran submitted an application to reopen the 
claim for recognition as a former POW for VA purposes.  This 
appeal comes to the Board from a May 2002 RO decision that 
determined no new and material evidence had been received to 
reopen this claim.

In a September 2003 decision, the Board advanced the 
veteran's case on its docket for good cause.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, the veteran, through his representative's 
February 2003 presentation, has asked that VA notify him what 
evidence he needs to submit, and who bears the responsibility 
of providing such evidence.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108 (West 2002).  
However, neither do those provisions prohibit VA from 
providing some assistance to a claimant in the development of 
new and material evidence to reopen a previously denied 
claim.  38 U.S.C.A. § 5103A(g).  In this case, the Board 
finds that some assistance to the veteran in the development 
of evidence to reopen his finally disallowed claim for 
recognition as a former POW for VA purposes is warranted to 
advise him of the right to submit evidence not previously 
submitted in order to substantiate this claim.

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the veteran of the evidence 
needed to reopen his claim.  This notice 
should advise him of the evidence needed 
to substantiate the claim for recognition 
as a former POW for VA purposes, of the 
evidence that he must submit, and of the 
evidence that VA will attempt to obtain.

2.  If additional evidence is received, 
the RO should review the veteran's claim.  
If action remains adverse to him, an 
appropriate supplemental statement of the 
case should be sent to him and the 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment by the RO.  
The law requires that all matters that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




